Citation Nr: 1135378	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-09 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint disease of the left knee.

4.  Entitlement to service connection for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to August 2005.  He also served in the Air National Guard with verified active duty for training from July 1985 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  The Veteran relocated during the pendency of this appeal; thus, jurisdiction now rests with the VARO in Muskogee, Oklahoma.  

Recently, the Veteran moved back to Arkansas and, per his August 2011 statement, is requesting that his file be transferred back to the VARO in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran, via his accredited representative, submitted a request for a videoconference hearing before a member of the Board at the VARO in North Little Rock, Arkansas.  This request was received in August 2011 while the Veteran's file was in the midst of being transferred to the Board.  As this hearing has not yet been conducted, this matter should be REMANDED to schedule the Veteran for a videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the VARO in North Little Rock, Arkansas per his August 2011 request.  Appropriate notification should be given to the Veteran and his representative, if any, and such notification should be documented and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


